Name: Commission Regulation (EC) No 1503/2003 of 27 August 2003 derogating from Regulation (EC) No 2342/1999 and from Council Regulation (EC) No 2529/2001 as regards advance payments in the beef and veal sector and payments in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: animal product;  European Union law;  cooperation policy;  agricultural policy
 Date Published: nan

 Avis juridique important|32003R1503Commission Regulation (EC) No 1503/2003 of 27 August 2003 derogating from Regulation (EC) No 2342/1999 and from Council Regulation (EC) No 2529/2001 as regards advance payments in the beef and veal sector and payments in the sheepmeat and goatmeat sector Official Journal L 216 , 28/08/2003 P. 0023 - 0024Commission Regulation (EC) No 1503/2003of 27 August 2003derogating from Regulation (EC) No 2342/1999 and from Council Regulation (EC) No 2529/2001 as regards advance payments in the beef and veal sector and payments in the sheepmeat and goatmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Articles 4(8) and 6(7) thereof,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(3), and in particular Article 26 thereof,Whereas:(1) Article 41 of Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(4), as last amended by Regulation (EC) No 173/2003(5), lays down certain rules relating to the payment of advances.(2) Article 6(1) of Regulation (EC) No 2529/2001 lays down certain rules relating to the payments of the ewe and goat premiums.(3) Due to exceptionally unfavourable weather conditions characterised by an intense and prolonged drought and aggravated in some cases by disastrous forest fires, producers in some Member States do not have enough fodder to feed the livestock on their farms. In order to allow these producers to meet the additional financial burdens resulting in particular from the need to buy additional fodder, the Member States concerned should be authorised to make advance payments for the beef special premium and the suckler cow premium as well as payments for the ewe and goat premiums before 16 October 2003.(4) These payments should be made to producers whose holding is recognised by the Member States concerned as being abnormally affected by the drought.(5) Under these circumstances it is necessary to derogate from Regulation (EC) No 2342/1999 and Regulation (EC) No 2529/2001.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal and the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 11. For the applications concerning the calendar year 2003, the Member States referred to in the Annex shall from 1 September 2003 until 15 October 2003 at the latest:(a) by way of derogation from the fourth subparagraph of Article 41(1) of Regulation (EC) No 2342/1999, grant advance payments for the beef special premium and/or the suckler cow premium; and/or(b) by way of derogation from the second subparagraph of Article 6(1) of Regulation (EC) No 2529/2001, grant payments for the total or partial amount of the annual ewe and goat premiums.2. The payments referred to in paragraph 1 shall be made within the financial limits set out in the Annex.3. The Member States concerned shall determine on the basis of objective criteria:- the producers that they consider to be abnormally affected by the drought and/or the forest fires, and- the allocation of the amounts of the payments to these producers.4. The Member States concerned shall communicate to the Commission, by 31 October 2003 at the latest, the objective criteria referred to in paragraph 3 as well as the number of animals eligible for the payments.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 341, 22.12.2001, p. 3.(4) OJ L 281, 4.11.1999, p. 30.(5) OJ L 211, 21.8.2003, p. 12.ANNEX>TABLE>